 


109 HR 3583 IH: Protecting Free Trade in Pharmaceuticals Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3583 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Northup (for herself, Ms. DeLauro, Mr. Brown of Ohio, Mrs. Emerson, Mr. Berry, Mr. Sanders, Mr. Emanuel, Mr. Gutknecht, and Mr. Simpson) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To clarify that the overall trade negotiating objectives of the United States include avoiding provisions in trade agreements that restrict the access of consumers in the United States to pharmaceutical imports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Free Trade in Pharmaceuticals Act of 2005.
2.Pharmaceutical imports; objectives in negotiation of trade agreements
(a)In generalSection 2102(a) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3802(a)) is amended—
(1)by striking and at the end of paragraph (8);
(2)by striking the period at the end of paragraph (9) and inserting ; and; and
(3)by adding at the end the following:

(10)to avoid negotiating trade agreements that could restrict, or be interpreted to restrict, the access of consumers in the United States to pharmaceutical imports from countries with a pharmaceutical infrastructure that is equivalent, or superior, to that of the United States—
(A)by or through the use and development of the doctrine of international patent exhaustion, as interpreted or applied by United States courts on the date of enactment of this Act; or
(B)by making it a violation for the United States to enact legislation permitting pharmaceutical imports without the consent of patent owners when the products involved have been sold outside the United States..
(b)Certain prohibitionsNotwithstanding any other provision of law, the United States Trade Representative—
(1)may not enter into a bilateral or multilateral trade agreement that, with respect to the importation of pharmaceutical products without the consent of the patent owners, includes provisions that are the same or similar to the provisions of—
(A)paragraph 2 of Article 16.7 of the United States-Singapore Free Trade Agreement;
(B)paragraph 4 of Article 17.9 of the United States-Australia Free Trade Agreement; or
(C)paragraph 4 of Article 15.9 of the United States-Morocco Free Trade Agreement; and
(2)may not, with respect to the importation of pharmaceutical products without the consent of the patent owners, negotiate an agreement or understanding with respect to any of the provisions referred to in paragraph (1).
(c)Intellectual property; advisory committee for united states trade representativeWith respect to the advisory committee established to provide advice to the United States Trade Representative on matters relating to intellectual property, the Representative shall ensure that, for each meeting that is held after the date of the enactment of this Act and relates or potentially relates to the importation of pharmaceutical products into the United States—
(1)the membership of the committee includes members who represent the interests of consumers of such products; and
(2)the number of such members constitutes not less than 10 percent of the membership of the committee. 
 
